Citation Nr: 0820676	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  07-23 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for agoraphobia, currently 
rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran had active service from October 1975 to February 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision of the Atlanta, 
Georgia Regional Office (RO).  

The Board also notes that a March 2007 statement made by the 
veteran contains a request to reopen his claim for service 
connection for a stomach disorder, which has not been 
addressed by the RO.  The Board refers this claim to the RO 
for adjudication.  


FINDINGS OF FACT

The veteran's agoraphobia has not caused total occupational 
and social impairment, due to gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, or his own 
occupation or name.


CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 70 
percent for agoraphobia are not met.  38 U.S.C.A. § 1115 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9403 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of 
notice mandated by law have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO, dated in January 2005, provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, what evidence was to be provided by him, and what 
evidence the VA would attempt to obtain on his behalf.  In 
addition, the letter adequately informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  The veteran also was provided extensive 
information regarding the criteria contained in the 
applicable Diagnostic Code in the statement of the case, 
which was issued in May 2007, as well as additional 
opportunity to submit evidence, (which he did not do).  
Therefore, there was no prejudice as a result of the timing 
of the notification.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed; and the Board concludes, the appeal may 
be adjudicated without a remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service treatment and post service treatment 
records have been obtained, and he has declined a hearing.  
Further, the Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  The veteran has had multiple disability evaluation 
examinations, and the Board finds these examinations provided 
relevant information to evaluate the veteran's claim.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim, and no further 
assistance to the veteran with the development of evidence is 
required.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The veteran is evaluated under Diagnostic Code 
9403, for his phobia.  To obtain a 70 percent disability 
rating, Diagnostic Code 9403 provides:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships

To obtain a 100 percent disability rating, the same section 
requires: 

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

The Board has considered the full history of the veteran's 
service-connected agoraphobia.  The veteran's service 
treatment record reflects his discharge from service with a 
disability recommendation for his agoraphobia.  The veteran 
was granted service connection for this disability in 
February 1984, with a 10 percent disability rating.  This 
disability rating was increased to 50 percent in March 1998, 
and to 70 percent in July 2005.  

The medical evidence, which pertains to the current severity 
of the disorder, includes a March 2005 statement from a 
private physician, Charles F. Gebhardt, M.D., commenting on 
the veteran's disability.  Doctor Gebhardt's statement 
indicates the veteran's agoraphobia has resulted in chronic 
fatigue and headaches, and a difficulty functioning in any 
position that requires interaction with people.  The doctor 
goes on to state there is no cure for the veteran's condition 
and it will likely continue.  While probative, the statement 
fails to opine on the relevant factors used to assess the 
veteran's level of disability, as outlined in Diagnostic Code 
9403.  

In April 2005, the VA provided the veteran with a 
psychological examination, to help support his claim.  During 
this examination, the veteran was mildly anxious and 
depressed and the examiner noted that the veteran had 
difficulty driving anywhere other than work, and had trouble 
sleeping at night.  The report also noted the veteran's 
reports of anxiety and panic attacks at work, but lack of 
hallucinations or delusions.  The examiner explicitly noted 
that the veteran experienced no disorientation with respect 
to time or place.  Though the examiner stated the veteran's 
condition was worsening in spite of treatment, the veteran 
was found to be able to manage his own funds.

The veteran has provided numerous statements concerning his 
ability to cope with agoraphobia.  In his March 2005 
statement, the veteran recounts the difficulty his 
agoraphobia causes in his personal life and how the condition 
affects his overall ability to function.  For example, the 
veteran noted the stress he is under from working leaves him 
too mentally tired to undertake many activities when he gets 
home, and that he has difficulty remembering and 
concentrating.  He considered his life to be one of 
loneliness, depression, anxiety, panic attacks, sleepless 
nights, long work days, agitation and self anger.  The 
veteran's June 2006 and March 2007 statements reiterated his 
symptoms.  

A VA psychiatric evaluation dated April 2007 reflects the 
veteran's nervous mood, and daily panic attacks of a moderate 
nature.  This report also notes the veteran's complaints of 
short-term memory loss and attention deficit, but this was 
not apparent to the examiner who opined it occurred when the 
veteran was under stress.  The examiner observed that the 
veteran had no inappropriate behavior, or difficulty 
performing activities of daily living, including hygiene.  
The examiner's overall assessment was that the veteran was 
connected to reality, understood the outcomes of his behavior 
and was not delusional.  

The examiner assigned a Global Assessment of Functioning 
score of 65, and remarked that the veteran was generally 
performing routine behaviors, self-care and conversations in 
a satisfactory manner.  The examiner went on to opine that 
the veteran's agoraphobia did not cause total occupational or 
social impairment, and the veteran was mentally capable of 
managing his personal and financial affairs.  

After considering all of the evidence of record, the Board 
finds that the veteran's disability picture does not more 
nearly approximate the schedular criteria for an increased 
rating.  The evidence uniformly reflects the veteran is 
currently employed.  There has been no record of the veteran 
suffering from delusions or presenting a persistent danger of 
hurting himself or others.  The veteran's own statements 
indicate he is able to control his actions under stress, and 
that he has a firm grip on times, places, and his memories.  
Further, the April 2007 examination notes that the veteran's 
memory loss was not apparent to the examiner, and although 
the veteran does have difficulty in crowds, driving, and with 
certain co-workers, these manifestations alone are not 
sufficient to show that his symptoms most nearly correspond 
to the criteria for a higher rating.  Therefore, the Board 
concludes that the schedular criteria for a disability rating 
higher than 70 percent are not met.  

Finally, based on this full review, the Board finds that the 
evidence does not raise a question of whether a different 
rating is warranted for any period of time from the veteran's 
claim to the present time, so as to warrant a staged rating 
based on significant change in the level of disability.  See 
Hart v Mansfield, 21 Vet. App. 505 (2007).

ORDER

An increased rating for agoraphobia is denied. 



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


